Title: To James Madison from James Monroe, 13 May 1802
From: Monroe, James
To: Madison, James


Dear SirRichmond May 13. 1802.
This will be presented you by Mr. Gauvain who with his Lady have made us a visit since I wrote you last. He is the Gentn. of whom I wrote you & whose trip I wished to delay a week on account of particular circumstances, of a domestic nature. He was in my family near a year, or indeed rather more, after the appointment of Mr. Skipwith to the consulate. He is amiable, well informed, perfectly upright, and attached to our country. His Lady is also very estimable for her connections in France & her own merit. Two of his sisters are married to Americans, one to Mr. Taney of Maryld., the other to Mr. Vans of Boston, the latter formerly appointed consul & I believe removed by Mr. Adams, tho of that I am not certain. This gentn. passing thro’ washington has express’d a wish to be personally to you, to promote which object I have taken the liberty to give him this letter of introduction. Our best respects to Mrs. Madison, sincerely I am Dear Sir yours
Jas. Monroe
 

   
   RC (DLC).



   
   William Vans was appointed U.S. consul at Morlaix, France, in December 1794. His commission was revoked by John Adams in 1798 because of Vans’s part ownership of a French privateer. Adams subsequently nominated William Foster, Jr., for the post (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:165; Timothy Pickering to Vans, 15 Dec. 1798, and William Vans Murray to Pickering, 15 July 1799, Frederick S. Allis, Jr., ed., The Timothy Pickering Papers [MHi microfilm ed.; 69 reels; Boston, 1966], reels 10, 25; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:397).



   
   Monroe omitted a word here.


